Holmes, J.,
dissenting. Because the majority has ignored the express, unambiguous provisions of Crim. R. 23(A) and 45(B) by allowing the time for filing a demand for jury trial in petty offense cases to be extended by a continuance of the trial, I must respectfully dissent. I conclude that this court’s decision in State v. Stauffer (1976), 48 Ohio St. 2d 54, 2 O.O. 3d 169, 356 N.E. 2d 724, is based on sound reasoning, and is controlling.
Although it is unclear from the opinion, this court was faced with the same issue in Stauffer, supra. In Stauffer, the defendant was charged with driving while intoxicated. On October 7, 1974, he pled not guilty and requested appointed counsel. Trial was then set for October 17, 1974, making any jury demand due on October 10, 1974, pursuant to Crim. R. 23(A) (three days after notice of the trial). Counsel for the defendant was appointed on October 9, 1974, and notified of his appointment on October 10,1974, the day the jury demand was due. Counsel for the defendant then filed a jury demand on October 11, 1974, one day later. The trial court denied this jury demand, citing the mandatory language of Crim. R. 23(A). However, the court later continued the trial to October 31,1974, which turned out to be the actual trial date.
With the continuance, the defendant’s jury demand in Stauffer would have been timely if it were computed with respect to the actual trial date. This point was argued by the defendant in Stauffer before this court. In his brief, the defendant relied upon State v. Edwards (1965), 4 Ohio App. 2d 261, 31 O.O. 2d 390, 208 N.E. 2d 758, as does the majority today, which held that the time requirements of former R.C. 1901.24 (129 Ohio Laws 423, 424), superseded by Crim. R. 23(A), are to be computed with respect to the actual trial date as opposed to the originally scheduled trial date. This argument was well-received by three of the justices, who joined in a dissenting opinion echoing, without citing, the rationale of State v. Edwards, supra. State v. Stauffer, supra, at 56, 2 O.O. 3d at 170, 356 N.E. 2d at 725. The majority, however, was apparently not persuaded by the defendant’s argument and ruled that his jury demand was not timely filed. The fact that the jury demand was timely filed with respect to the actual trial date, obtained after two continuances, did not affect this court’s decision. Thus, in light of the facts and arguments presented to this court, the holding in Stauffer, supra, can be construed only as a disapproval of State v. Edwards, supra. The court in Stauffer clearly required the jury demand to be timely filed with respect to the originally scheduled trial date, as opposed to the actual trial date.
This same conclusion was reached by the Nebraska Supreme Court in State v. Nielsen (1977), 199 Neb. 597, 260 N.W. 2d 321, overruled on other grounds, State v. Gerber (1980), 206 Neb. 75, 291 N.W. 2d 403. In constru*305ing a local court rule requiring a jury-demand to be filed no later than fourteen days prior to “the time the case has been set for trial,” the court held that this language referred to the originally scheduled trial date.
Such a holding is essential in order to give any meaning to the time limits in a jury demand rule. This is especially true where, as here, the rule specifically states that failure to comply with the rule constitutes a “complete waiver” of the right to a jury trial. By holding that one can avoid this language by simply obtaining a continuance, the majority has rendered the rule rather meaningless. Furthermore, Crim. R. 45(B), dealing with a trial court’s enlargement of time, specifically prohibits .the extension of the time within which to file a jury demand: “The court may not extend the time for taking any action under Rule 23 * *
In the instant case, appellee’s jury demand was due on March 4,1986, ten days prior to the originally scheduled trial date. No jury demand was filed on or before this date. Thus, at the close of court business on March 4,1986, according to the plain language of Crim. R. 23(A), appellee completely waived his right to a jury trial. Appellee then filed, six days later, a motion for a continuance which was granted. Appellee now argues that this continuance renewed his right to file a jury demand. If this were true, then appellee’s waiver of a jury trial on March 4,1986, would not be a “complete” waiver and Crim. R. 23(A) would not mean what it plainly states.
The Supreme Court of Nevada had held that a rule requiring a jury demand to be filed “not less than 5 days prior to trial”3 means five days prior to the originally scheduled trial date, as opposed to the actual trial date. Carrell v. Justice’s Court of Reno Twp. (1983), 99 Nev. 402, 663 P. 2d 697. In that case, the court stated at 403, 663 P. 2d at 698:
“Appellant argues that the ‘prior to trial’ language of NRS 175.011(2) refers to the actual date of trial; respondent argues that it refers to the initial date trial is set. Neither party has presented us with significantly persuasive authority. We are thus called upon to construe the statute in the more reasonable manner, consistent with the intent of the legislature and in light of public policy. We believe that the more reasonable interpretation of the statute is respondent’s, and that in light of the obvious public policy in favor of the orderly processing of misdemeanor trials through justice’s courts, the legislature intended that jury trials be demanded at the earliest possible time under the language of the statute. Thus, we conclude that NRS 175.011(2) requires that a demand for jury trial be filed not less than five days prior to the date trial is initially set.”
This same public policy is applicable to this state. This can be clearly seen in the historical context of Crim. R. 23(A). A predecessor to the jury demand rule found in R.C. 1901.24 required that the jury demand be made “before the court shall proceed to inquire into the merits of the cause.” (125 Ohio Laws 903, 954.) See State v. Magana (1961), 115 Ohio App. 106, 20 O.O. 2d 216, 184 N.E. 2d 525. This statute was amended to require the jury demand to be filed not less than three days prior to the date set for trial. (129 Ohio Laws 423, 424.) See *306State v. Edwards, supra. Finally, Crim. R. 23(A), as it currently exists, requires a jury demand to be filed not less than ten days before the date set for trial. Each change in the law has required an earlier filing of the jury demand. Thus, the drafters of the rules have recognized, along with the Nevada court, that the orderly processing of misdemeanor trials requires that jury trials be demanded at the earliest possible time. See Crim. R. 1(B). The rules further require that the time limits regarding jury demands be adhered to strictly. Crim. R. 45(B).
Therefore, I would hold that with the increase in all litigation, both criminal and civil, with the attendant demands upon the judicial process to accommodate those who by constitution and statutory law may seek a jury of their peers to hear and determine their issues presented for trial, adherence to the rules providing for such jury trial must be continued. Otherwise, our administration of justice in any orderly fashion could be in disarray.
I therefore respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.

 Nev. Rev. Stat. 175.011(2). This statute has since been amended to require the jury demand to be filed not less than thirty days prior to trial.